Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 1/14/21. Claim 14 is cancelled. Claims 12-13 and 15-16 remain withdrawn. Claims 1, 3-7, 12-13 and 15-16 are currently pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tano et al US 2014/0288533 in view of Howland et al. US 2003/0216668.
Regarding claim 1, Tano discloses a guide wire comprising: a core portion having an elongated shape ([FIG1] core 2); a resin coating layer that is made of a resin material, and that covers a distal portion of the core portion ([FIG1] resin layer 6); and a metallic tubular member that has a lumen into which the core portion is inserted, and that is disposed so as to be in contact with at least a portion of a proximal end of the resin coating layer ([FIG1] cylindrical member 7), wherein the tubular member is formed in a state where the lumen is reduced in diameter by cold 
Tano does not specifically disclose that the inner surface of the tubular member directly contacts the outer surface of the core portion. Howland teaches a similar guidewire where the inner surface of the outer layer or tubular member directly bonds to the core portion ([¶13]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Tano with the compressive bonding arrangement of Howland in order to eliminate the need for the solder in Tano.
Regarding claim 3, Tano discloses the core portion has at least one engagement portion which engages with the tubular member, and PATENTwherein the tubular member has at least one engagement pairing portion which corresponds to and engages with the engagement portion ([¶69] the engagement portion of the core wire 63 engages with the engagement portion of member 7 so that it extends into member 7).  
Regarding claim 6 Tano discloses a proximal portion of the tubular member has a tapered shape whose outer diameter gradually decreases toward a proximal side ([FIG2] the ends of both 7 and 8 taper) .
Regarding claim 7, Tano discloses a distal portion of the tubular member has an extending portion which extends to a distal side so as to cover at least a portion of a proximal portion of the resin coating layer ([FIG3B][¶90] resin coated section 6 taper and is covered by a distal section tubular member)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tano et al  and Howland et al. further in view of Katsurada et al. US 2016/0263355.
Regarding claim 4, Tano does not disclose the engagement portion is disposed in at least a portion of the outer surface of the core portion, and includes a concave portion which is recessed inward in a radial direction in a concave shape, and wherein the engagement pairing portion is disposed in at least a portion of the inner surface of the tubular member, and includes a convex portion which protrudes to the core portion side in a convex shape. Katsurada teaches a catheter where the inner surface of the tubular member has a convex portion to engage a concave portion of the core portion ([¶32,37,43,59] convex portion 45a of the inner wall of the lumen engages concave portion of the wire 80). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Tano with the convex and concave portions of Katsurada in order to transmit force to the inner tube of the catheter ([¶43])
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tano et al. in view of Howland et al. further in view of Kinoshita et al. US 2008/0281230. 
Regarding claim 5, Tano discloses an outer surface of a distal portion of the tubular member interfaces with an outer surface of the resin coating layer ([FIG2] layer 6 and 71 tough and are continuous) but does not specifically disclose that it connects without a gap there between. Kinoshita teaches a similar guidewire device that has a smooth interface between the joining portion and the resin coating layer ([FIG1-3][¶71]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Tano with 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-7 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                               /RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793